Case 6:20-cv-01210-GAP-GJK Document 38 Filed 11/16/20 Page 1 of 2 PageID 308




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                           CASE NO.: 6:20-CV-01210-GAP-GJK

DAVID NDALAMBA, an individual resident
of Canada, and STARLINE MEDIA, INC., a
Canadian corporation,
Plaintiffs,
v.
ELISHA TRICE, an individual resident of Florida,
JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of
unknown residency,
Defendants.
 _________________________________________________/

     MOTION FOR CLERK’S DEFAULT AGAINST DEFENDANT ELISHA TRICE

       Plaintiffs, DAVID NDALAMBA and STARLINE MEDIA, INC., pursuant to Rule 55,

files this Motion for Clerk’s Default against Defendant, ELISHA TRICE, and as for grounds

states as follows:

       Defendant ELISHA TRICE was served on July 16, 2020. The affidavit of service is on

file and of record at DE 37, and attached hereto as Exhibit A. ELISHA TRICE has failed to file

a responsive pleading within the time allowed under the Rules. A responsive pleading was due

August 6, 2020.

       WHEREFORE, Plaintiff respectfully requests entry of a Clerk’s Default.

Dated: November 16, 2020                                  Louis R. Gigliotti, PA

                                                      By:/Louis R. Gigliotti, Esq./
                                                          Louis R. Gigliotti, Esq.
                                                          Florida Bar No.: 71935
                                                          1605 Dewey Street
                                                          Hollywood, FL 33020
                                                          Ph: (954) 471 4392
                                                          Email: lgigliotti@bellsouth.net
Case 6:20-cv-01210-GAP-GJK Document 38 Filed 11/16/20 Page 2 of 2 PageID 309




                               CERTIFICATE OF SERVICE

       I HEREBYCERTIFY that a true and correct copy of the foregoing was filed via ECF and

served via US Mail, first class, this 16th day of November 2020 to: 7090 SE 124th Lane,

Belleview, FL 34420.

                                                           By:    /Louis R. Gigliotti/
                                                                  Louis R. Gigliotti, Esq.




                                               2
